Citation Nr: 0931700	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In June 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.  

In December 2008, the Board remanded the Veteran's service 
connection claim to the RO, through the Appeals Management 
Center (AMC) in Washington, D.C.  Following completion of the 
requested actions, and a continued denial of this issue, the 
AMC returned the Veteran's appeal to the Board for further 
appellate review.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter.  

2.  Bilateral hearing loss is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
claim adjudicated in this decision.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly related to intercurrent causes.  38 
C.F.R. § 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

Service treatment records, including the February 1946 
separation examination, are negative for complaints of, 
treatment for, or findings of a hearing loss disability.  
Thus, the Board finds that no chronic bilateral hearing 
impairment disability was noted in service.  

Next, post-service evidence does not reflect hearing loss 
pathology until November 2002, more than 55 years after the 
Veteran's discharge from service.  Specifically, a private 
audiogram conducted in November 2002 reflects hearing 
impairment in both of the Veteran's ears.  

More recently, a January 2007 VA examination report confirmed 
the presence of moderately-severe to severe mixed hearing 
loss in the Veteran's right ear as well as moderate to 
moderately-severe sensorineural hearing loss in his left ear, 
with pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
85
85
90
LEFT
50
40
45
65
65

Speech audiometry revealed speech recognition ability of 32 
percent in the Veteran's right ear and of 84 percent in his 
left ear.  Therefore, hearing loss was not documented for 
more than five decades after discharge.

In addition to the absence of documented post-service 
symptomatology for many years, the evidence of record also 
includes the Veteran's statements and sworn testimony 
attesting to a continuity of symptoms.  He maintains that he 
has experienced hearing impairment in both ears since 
service.  

In particular, he has described an episode of acoustic trauma 
during active duty when a 3-inch gun was fired on his right 
side during practice (without his knowledge) resulting in "a 
temporary threshold shift in hearing with partial recovery."  
See, e.g., report of January 2007 VA audiological examination 
and hearing transcript (T.) at 4.  Parenthetically, service 
personnel records reflect the Veteran's in-service 
responsibilities as an electrician's mate, third class with 
the United States Navy.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has described consistent bilateral 
hearing impairment since the purported in-service episode of 
acoustic trauma.  He is competent to report such symptoms 
(which come to him through his senses) because such actions 
require only personal knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In the present case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the reported history of continued bilateral 
hearing impairment since active service is inconsistent with 
the other evidence of record.  Indeed, despite the Veteran's 
contentions, the February 1946 separation examination showed 
normal hearing acuity.  

Further, the evidence does not show complaints of hearing 
impairment until 2002, more than 55 years after separation 
from active duty.  Moreover, in a November 2005 private 
treatment record, the Veteran reported noise exposure in 
service but indicated that hearing loss had been perceived 
for at least 10 years, dating the onset of symptoms to the 
mid-1990s, many years after service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	Next, the Veteran's reported post-service noise exposure has 
been inconsistent.  Specifically, he told a private health 
care provider in July 2008 that he had no post-service noise 
exposure; however, in the January 2007 VA examination, he 
reported a 4 to 5 year history of occupational noise exposure 
following discharge from active duty while working with sheet 
metal without the use of hearing protection.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

As such, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented hearing pathology until more than 55 years after 
service separation and his inconsistent statements regarding 
post-service noise exposure and finds that his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established here, either 
through the competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty and current 
complaints.  Of particular significance here is the fact that 
the January 2007 VA examiner concluded, after reviewing the 
claims folder and examining the Veteran, that his bilateral 
hearing loss "is not due to military noise exposure."  In 
support of this conclusion, the examiner referenced the lack 
of evidence of hearing impairment in service or for many 
years thereafter.  This medical opinion weighs against a 
finding of medical nexus.  

In support of the Veteran's claim, however, he has submitted 
multiple records of recent audiological evaluations.  In 
particular, at a February 2006 private outpatient treatment 
evaluation, the Veteran reported that his right ear hearing 
loss began after a loud noise explosion occurred on his right 
side.  The treating medical professional assessed 
asymmetrical sensorineural hearing loss "probably due to 
loud noise exposure many years ago."  

Also, at a July 2008 private audiogram, the Veteran described 
in-service acoustic trauma (particularly to his right side).  
He denied having any history of noise exposure following his 
discharge from service.  Audiological testing completed at 
that time showed severe sensorineural hearing loss in his 
right ear and moderately severe sensorineural hearing loss in 
his left ear.  The examiner opined that "[i]t is more likely 
that . . . [the Veteran's] hearing impairment was acquired 
while he served in the Navy from 1942 through 1946."  

The Board has considered these differing opinions as to 
whether the Veteran's hearing loss is related to active 
service.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data and the medical 
conclusion the physician reaches.  As is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board 
may not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board finds more probative the January 2007 VA 
audiologist's opinion that the Veteran's current hearing loss 
is not related to his service.  That audiologist reviewed the 
claims folder, interviewed the Veteran, and conducted an 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  Indeed, in the examination 
report, the examiner explained that the basis of her opinion 
was the absence of hearing impairment noted in service or for 
many years thereafter.  

Further, while the examiner acknowledged that most of the 
Veteran's post-service career involved work in the field of 
inventory control-and thus did not involve noise exposure, 
the examiner also pointed out that the Veteran had worked 4-5 
years in the sheet metal industry (which involved 
occupational noise exposure) without ear protection after 
discharge from active duty.  

On the other hand, the February 2006 private outpatient 
medical care provider simply concluded that the Veteran's 
asymmetrical sensorineural hearing loss was "probably due to 
loud noise exposure many years ago."  This medical 
professional did not specifically associate the Veteran's 
current hearing impairment with his active duty.  

Further, although the July 2008 private medical care provider 
concluded that the Veteran's hearing impairment was "more 
likely . . . acquired" during service, the medical 
professional provided no basis for this conclusion.  Indeed, 
and of particular significance to the Board, is the fact that 
the examiner did not address the absence of a finding of 
hearing impairment in service or for many years thereafter.  

Moreover, as noted previously, the private medical care 
provider noted that the Veteran had "no history of noise 
exposure following his discharge from the Navy," when he 
had-for at least 4-5 years after separation from active 
duty-worked in the sheet metal industry (which involved 
occupational noise exposure) without ear protection after 
discharge from the military.  See, e.g., report of January 
2007 VA audiological examination.  

Because the private medical professional did not address 
these factors, as the VA audiologist had, the Board finds the 
VA audiologist's opinion to be of greater probative value 
than those conclusions rendered by the private medical 
professional.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Further, the Board has considered the Veteran's statements 
and sworn testimony attesting to a nexus between his 
currently-diagnosed bilateral hearing loss and his active 
duty.  While he is competent to report symptoms because they 
come to him through his senses, a hearing loss disability, 
such as the one currently shown in this case, is not the type 
of disability for which a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined and treated the Veteran during 
the current appeal and by the service records that have been 
obtained and associated with the claims folder.  Here, the 
Board attaches greater probative weight to the clinical 
findings contained in the service and post-service medical 
records than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Consequently, based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  There is, therefore, no doubt to be resolved.  
As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim on 
appeal and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

Additionally, with respect to the Dingess requirements, the 
October 2006 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  The October 2006 
correspondence, therefore, effectively satisfied the notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran has submitted relevant private medical 
records.  In addition, he testified at a hearing before the 
undersigned Veterans Law Judge in June 2008.  

Also, in January 2007, the Veteran underwent a VA 
audiological examination.  The Board further finds that this 
examination is adequate for evaluation purposes.  
Specifically, the VA examiner reviewed the claims folder, 
interviewed the Veteran, and conducted an examination.  There 
is no indication that the VA examiner was not fully aware of 
the Veteran's past medical history or that she misstated any 
relevant fact.  

Consequently, the Board finds that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the issue on appeal that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


